Order entered June 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01616-CV

      LONE STAR ENGINE INSTALLATION CENTER, INC., ET AL., Appellants

                                               V.

                         BRENDA GONZALES, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15035

                                           ORDER
       We GRANT appellants’ June 15, 2015 fourth motion for an extension of time to file a

brief. Appellants shall file a brief by JUNE 19, 2015. We caution appellants that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE